TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00589-CV



                                    In re Justin Washmon


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and prohibition and request for emergency relief

are denied. See Tex. R. App. P. 52.8(a).




                                           __________________________________________

                                           Melissa Goodwin, Justice



Before Chief Justice Jones, Justices Rose and Goodwin

Filed: September 7, 2012